Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00304-CR

                                      Amanda Louise WILLIS,
                                            Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                       Trial Court No. A1730
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 1, 2018

APPEAL DISMISSED

           Pursuant to a plea bargain with the State, appellant Amanda Louise Willis pled guilty to

the offense of delivery of a controlled substance, specifically methamphetamine, in an amount of

one gram or more but less than 4 grams. The trial court imposed sentence in accordance with the

agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice of appeal. The

clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea

bargain agreement, has also been filed. See id. R. 25.2(d).
                                                                                       04-18-00304-CR


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See id. R. 25.2(a)(2).

The clerk’s record also supports the trial court’s certification that appellant does not have a right

to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

This court must dismiss an appeal “if a certification that shows the defendant has the right of appeal

has not been made part of the record.” See TEX. R. APP. P. 25.2(d).

       Accordingly, on June 5, 2018, we gave appellant notice that the appeal would be dismissed

unless an amended trial court certification showing she has the right to appeal was made part of

the record by July 5, 2018. See id. R. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—

San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2,

2003, pet. ref’d) (not designated for publication). Neither an amended certification nor other

response has been filed. We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-